DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Earl, US 6,945,256.
	Earl discloses the claimed invention including a handle (11) including an interior cavity to store toothpaste (19, Figures 6-7; column 2 lines 63-65), a dispensing element within the interior cavity (includes 20 and unlabeled threaded screw portion) to dispense the toothpaste onto a head (12) that is in fluid communication with the interior cavity via a conduit (conduit 23, column 3 lines 33-40), a plurality of apertures provided on a front side of the head to permit egress of toothpaste onto the head (24, Figures 5-7), and a plurality of bristles positioned on the front side of the head (unlabeled, Figures 2-7). Regarding claim 2, the dispensing element is an Archimedes screw (Figures 6-7, column 3 lines 33-40). Regarding claim 3, there is a rotationally engaged disc in operable communication with the dispensing element (18, column 3 lines 35-40).
2.	Claim(s) 1-3 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Viltro et al., US 6,648,641.
	Regarding claims 1 and 8, Viltro et al. disclose the claimed invention including a handle (100, 120) including an interior cavity to store toothpaste (interior of 120, includes 130, Figures 1-5), a dispensing element within the interior cavity (includes 132, 134, see Figures 5 and 7) to dispense the toothpaste onto a head (113) that is in fluid communication with the interior cavity via a conduit (conduit 31), a plurality of apertures provided on a front side of the head to permit egress of toothpaste onto the head (117, Figure 6; see also column 7 lines 57 to column 8 line 9), and a plurality of bristles positioned on the front side of the head (11, see Figures). Regarding claim 2, the dispensing element is an Archimedes screw (132, 134, see Figures 5 and 7). Regarding claim 3, there is a rotationally engaged disc in operable communication with the dispensing element (140). Further regarding claim 8, the toothpaste is stored in a plurality of toothpaste tubes (131). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Earl, US 6,945,256 in view of Sharpe, US 2006/0280548.
	Earl discloses all elements previously discussed above, however fails to disclose that the toothbrush has a lock to prevent rotation of the rotationally engaged disc.
	Sharpe, like Earl, discloses a toothpaste dispensing toothbrush having a handle including an interior cavity to store a toothpaste therein (2), a dispensing element provided within the cavity to dispense the toothpaste (includes 46 and 56, Figures 4 and 9; see paragraph 0065), an aperture on a front side of a head to permit egress of toothpaste onto the head (6, see Figures 1-3 and 7), and a plurality of bristles positioned on the front side of the head (8), the dispensing element is an Archimedes screw comprising a rotationally engaged disc (48) in operable communication with the dispensing element (see paragraph 0065, Figures 4 and 9). Regarding claim 4, there is additionally a lock provided to prevent the rotation of the rotationally engaged disc so that toothpaste cannot be ejected when not in use (lock is pull-out safety lock discussed in paragraph 0065, includes spring biasing member and lugs; also a locking pin as discussed in paragraph 0029-0030).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the toothbrush of Earl so that there is a lock to prevent rotation of the rotationally engaged disc, as taught by Sharpe, so that toothpaste cannot be dispensed unintentionally when the toothbrush is not in use.
4.	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Earl, US 6,945,256 and Sharpe, US 2006/0280548 as applied to claim 4, in view of Hamoul, FR 2919791.
	Earl and Sharpe disclose all elements previously disclosed above. Further, Earl discloses a toothbrush that folds in an unfolded position (Figures 2, 6) and a folded position (Figures 3-4, 7), but does not disclose that there is a latch to retain the toothbrush in an unfolded position.
	Hamoul, like Earl and Sharpe, is a toothpaste dispensing toothbrush having a handle including an interior cavity to store a toothpaste therein (8), a dispensing element provided within the cavity to dispense the toothpaste (includes 3, 5, 6, see Figures 1-2), an aperture on a front side of a head to permit egress of toothpaste onto the head (at 18, see Figures 1-2), and a plurality of bristles positioned on the front side of the head (20), the dispensing element is an Archimedes screw comprising a rotationally engaged disc (7) in operable communication with the dispensing element (see Figures 1-2), the toothbrush has both a folded position (Figure 1) and an unfolded position (Figure 2). Regarding claim 5, the toothbrush comprises a latch to retain the toothbrush in an unfolded position (latch comprises 14, and 15; see English translation of claim 1).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the toothbrush of Earl and Sharpe to include a latch to retain the toothbrush in an unfolded position, as taught by Hamoul, so that the neck portion having the toothbrush head is automatically articulated and is retained that way during brushing. 
5.	Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Earl, US 6,945,256, Sharpe, US 2006/0280548, and Hamoul, FR 2919791 as applied to claim 5, in view of Bowie, US 8,387,628.
	Earl, Sharpe, and Hamoul disclose all elements previously disclosed above, however do not disclose that there a hinge in operable communication with a door to permit access into the interior cavity. Further regarding claim 7, Earl includes a rubber gasket between the rotationally engaged disc and an interior wall of the cavity (30, Figures 6-7; column 3 lines 51-53). 
	Bowie, like Earl, Sharpe and Hamoul, discloses a toothpaste dispensing toothbrush having a handle including an interior cavity to store a toothpaste therein (8), a dispensing element provided within the cavity to dispense the toothpaste (28, 52), an aperture on a front side of a head to permit egress of toothpaste onto the head (58, Figure 6), and a plurality of bristles positioned on the front side of the head (20, Figure 6), the dispensing element is an Archimedes screw comprising a rotationally engaged disc (24) in operable communication with the dispensing element (see Figure 5). Regarding claim 6, there is a hinge (46) in operable communication with a door (42) to permit access to the interior cavity (Figures 3-4 and 6; column 5 lines 15-35).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the toothbrush of Earl, Sharpe, and Hamoul to include a hinge in communication with a door to permit access to the interior cavity, as taught by Bowie, so that a user can easily access the interior cavity to modify the contents of the toothpaste stored inside.
6.	Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Earl, US 6,945,256 in view of Viltro et al., US 6,648,641.
	Earl discloses all elements previously discussed above, however fails to disclose that the toothpaste is stored in a plurality of toothpaste tubes. Regarding claim 9, the toothbrush folds in an unfolded position (Figures 2, 6) and a folded position (Figures 3-4, 7).
	Viltro et al. also disclose all elements previously disclosed above and additionally teach that by providing toothpaste in a plurality of toothpaste tubes (131) then different reservoirs of toothpaste having ingredients that are incompatible for storage together can stay separate (column 4 lines 32-55). It is noted that Viltro et al. list various toothpaste or dental types of materials can be stored (column 8 lines 25-56).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the toothpaste storage of Earl for one where the toothpaste is provided in a plurality of separate toothpaste tubes, as taught by Viltro et al., so that toothpastes that would be incompatible for storage when combined together can be retained within the interior cavity while remaining separate until dispensed for use.
7.	Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Earl, US 6,945,256 and Viltro et al., US 6,648,641 as applied to claim 9, in view of Hamoul, FR 2919791.
	Earl and Viltro et al. disclose all elements previously discussed above, however Earl does not disclose that there is a latch to retain the toothbrush in an unfolded position. Regarding claim 11, Earl discloses that the dispensing element is an Archimedes screw (Figures 6-7, column 3 lines 33-40). Regarding claim 12, Earl discloses that there is a rotationally engaged disc in operable communication with the dispensing element (18, column 3 lines 35-40).
	Hamoul, like Earl and Viltro et al., discloses a toothpaste dispensing toothbrush having a handle including an interior cavity to store a toothpaste therein (8), a dispensing element provided within the cavity to dispense the toothpaste (includes 3, 5, 6, see Figures 1-2), an aperture on a front side of a head to permit egress of toothpaste onto the head (at 18, see Figures 1-2), and a plurality of bristles positioned on the front side of the head (20), the dispensing element is an Archimedes screw comprising a rotationally engaged disc (7) in operable communication with the dispensing element (see Figures 1-2), the toothbrush has both a folded position (Figure 1) and an unfolded position (Figure 2). Regarding claim 10, the toothbrush comprises a latch to retain the toothbrush in an unfolded position (latch comprises 14, and 15; see English translation of claim 1).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the toothbrush of Earl and Viltro et al. to include a latch to retain the toothbrush in an unfolded position, as taught by Hamoul, so that the neck portion having the toothbrush head is automatically articulated and is retained that way during brushing. 
8.	Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Earl, US 6,945,256, Viltro et al., US 6,648,641, and Hamoul, FR 2919791 in view of Sharpe, US 2006/0280548.
	Earl, Viltro et al., and Hamoul disclose all elements previously discussed above, however fail to disclose that the toothbrush has a lock to prevent rotation of the rotationally engaged disc.
	Sharpe, like the others, discloses a toothpaste dispensing toothbrush having a handle including an interior cavity to store a toothpaste therein (2), a dispensing element provided within the cavity to dispense the toothpaste (includes 46 and 56, Figures 4 and 9; see paragraph 0065), an aperture on a front side of a head to permit egress of toothpaste onto the head (6, see Figures 1-3 and 7), and a plurality of bristles positioned on the front side of the head (8), the dispensing element is an Archimedes screw comprising a rotationally engaged disc (48) in operable communication with the dispensing element (see paragraph 0065, Figures 4 and 9). Regarding claim 13, there is additionally a lock provided to prevent the rotation of the rotationally engaged disc so that toothpaste cannot be ejected when not in use (lock is pull-out safety lock discussed in paragraph 0065, includes spring biasing member and lugs; also a locking pin as discussed in paragraph 0029-0030).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the toothbrush of Earl, Viltro et al., and Hamoul so that there is a lock to prevent rotation of the rotationally engaged disc, as taught by Sharpe, so that toothpaste cannot be dispensed unintentionally when the toothbrush is not in use.
9.	Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Earl, US 6,945,256, Viltro et al., US 6,648,641, Hamoul, FR 2919791, and Sharpe, US 2006/0280548 as applied to claim 13 in view of Bowie, US 8,387,628.
	Earl, Viltro et al., Hamoul, and Sharpe disclose all elements previously disclosed above, however do not disclose that there a hinge in operable communication with a door to permit access into the interior cavity. Further regarding claim 15, Earl includes a rubber gasket between the rotationally engaged disc and an interior wall of the cavity (30, Figures 6-7; column 3 lines 51-53). 
	Bowie, like the others, discloses a toothpaste dispensing toothbrush having a handle including an interior cavity to store a toothpaste therein (8), a dispensing element provided within the cavity to dispense the toothpaste (28, 52), an aperture on a front side of a head to permit egress of toothpaste onto the head (58, Figure 6), and a plurality of bristles positioned on the front side of the head (20, Figure 6), the dispensing element is an Archimedes screw comprising a rotationally engaged disc (24) in operable communication with the dispensing element (see Figure 5). Regarding claim 14, there is a hinge (46) in operable communication with a door (42) to permit access to the interior cavity (Figures 3-4 and 6; column 5 lines 15-35).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the toothbrush of Earl, Viltro et al., Hamoul, and Sharpe to include a hinge in communication with a door to permit access to the interior cavity, as taught by Bowie, so that a user can easily access the interior cavity to modify the contents of the toothpaste stored inside.
10.	Claim(s) 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Earl, US 6,945,256 in view of Viltro et al., US 6,648,641 and Hamoul, FR 2919791.
	Earl discloses all elements previously discussed above, however fails to disclose that the toothpaste is stored in a plurality of toothpaste tubes or that there is a selectively operable latch to retain the toothbrush in an unfolded position during use. Further regarding claim 16, Earl discloses that the dispensing element is selectively operable within the interior cavity to dispense the toothpaste (column 3 lines 33-40), the dispensing element is configured to drive a disc (20) positioned within the interior cavity to forcibly emit the toothpaste through the conduit (23, column 3 lines 33-40). Also regarding claim 16, Earl discloses a toothbrush that folds in an unfolded position (Figures 2, 6) and a folded position (Figures 3-4, 7), but does not disclose that there is a latch to retain the toothbrush in an unfolded position. Regarding claim 17, the dispensing element is an Archimedes screw (Figures 6-7, column 3 lines 33-40). Regarding claim 18, there is a rotationally engaged disc in operable communication with the dispensing element (18, column 3 lines 35-40).
	Viltro et al. also disclose all elements previously disclosed above and additionally teach that by providing toothpaste in a plurality of toothpaste tubes (131) then different reservoirs of toothpaste having ingredients that are incompatible for storage together can stay separate (column 4 lines 32-55). It is noted that Viltro et al. list various toothpaste or dental types of materials can be stored (column 8 lines 25-56). Viltro et al. does not disclose that there is a latch to retain the toothbrush in an unfolded position.
	Hamoul, like Earl and Viltro et al., discloses a toothpaste dispensing toothbrush having a handle including an interior cavity to store a toothpaste therein (8), a dispensing element provided within the cavity to dispense the toothpaste (includes 3, 5, 6, see Figures 1-2), an aperture on a front side of a head to permit egress of toothpaste onto the head (at 18, see Figures 1-2), and a plurality of bristles positioned on the front side of the head (20), the dispensing element is an Archimedes screw comprising a rotationally engaged disc (7) in operable communication with the dispensing element (see Figures 1-2), the toothbrush has both a folded position (Figure 1) and an unfolded position (Figure 2). Regarding claim 16, the toothbrush comprises a latch to retain the toothbrush in an unfolded position (latch comprises 14, and 15; see English translation of claim 1).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the toothpaste storage of Earl for one where the toothpaste is provided in a plurality of separate toothpaste tubes, as taught by Viltro et al., so that toothpastes that would be incompatible for storage when combined together can be retained within the interior cavity while remaining separate until dispensed for use and further it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the toothbrush of Earl to include a latch to retain the toothbrush in an unfolded position, as taught by Hamoul, so that the neck portion having the toothbrush head is automatically articulated and is retained that way during brushing. 
11.	Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Earl, US 6,945,256, Viltro et al., US 6,648,641, Hamoul, FR 2919791 as applied to claim 18 in view of Sharpe, US 2006/0280548.
	Earl, Viltro et al., and Hamoul disclose all elements previously discussed above, however fail to disclose that the toothbrush has a lock to prevent rotation of the rotationally engaged disc.
	Sharpe, like the others, discloses a toothpaste dispensing toothbrush having a handle including an interior cavity to store a toothpaste therein (2), a dispensing element provided within the cavity to dispense the toothpaste (includes 46 and 56, Figures 4 and 9; see paragraph 0065), an aperture on a front side of a head to permit egress of toothpaste onto the head (6, see Figures 1-3 and 7), and a plurality of bristles positioned on the front side of the head (8), the dispensing element is an Archimedes screw comprising a rotationally engaged disc (48) in operable communication with the dispensing element (see paragraph 0065, Figures 4 and 9). Regarding claim 19, there is additionally a lock provided to prevent the rotation of the rotationally engaged disc so that toothpaste cannot be ejected when not in use (lock is pull-out safety lock discussed in paragraph 0065, includes spring biasing member and lugs; also a locking pin as discussed in paragraph 0029-0030).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the toothbrush of Earl, Viltro et al., and Hamoul so that there is a lock to prevent rotation of the rotationally engaged disc, as taught by Sharpe, so that toothpaste cannot be dispensed unintentionally when the toothbrush is not in use.
12.	Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Earl, US 6,945,256, Viltro et al., US 6,648,641, Hamoul, FR 2919791, and Sharpe, US 2006/0280548 as applied to claim 19 in view of Bowie, US 8,387,628.
	Earl, Viltro et al., Hamoul, and Sharpe disclose all elements previously disclosed above, however do not disclose that there a hinge in operable communication with a door to permit access into the interior cavity. 
	Bowie, like the others, discloses a toothpaste dispensing toothbrush having a handle including an interior cavity to store a toothpaste therein (8), a dispensing element provided within the cavity to dispense the toothpaste (28, 52), an aperture on a front side of a head to permit egress of toothpaste onto the head (58, Figure 6), and a plurality of bristles positioned on the front side of the head (20, Figure 6), the dispensing element is an Archimedes screw comprising a rotationally engaged disc (24) in operable communication with the dispensing element (see Figure 5). Regarding claim 20, there is a hinge (46) in operable communication with a door (42) to permit access to the interior cavity (Figures 3-4 and 6; column 5 lines 15-35).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the toothbrush of Earl, Viltro et al., Hamoul, and Sharpe to include a hinge in communication with a door to permit access to the interior cavity, as taught by Bowie, so that a user can easily access the interior cavity to modify the contents of the toothpaste stored inside.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272. The examiner can normally be reached typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg